Title: To Thomas Jefferson from Thomas Terry Davis, 17 March 1805
From: Davis, Thomas Terry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Jeffersonville Indiana TeritryMarch 17th. 1805
                  
                  A Company of Gentlemen from different States in the Union have formed themselves into a Company for the purpose of Cuting a Cannal around the Falls of Ohio from this side of the River—. An Object highly important to the Western World. Capt. Thair one of the Company is here and others are Hourly expected: But they will not begin this work untill the Legislature of this Territory will incorporate them. The Object therefor of this Letter is to request you to appoint the Legislative Council of this Territory as soon as possible, that the wish of the Company may be effected. I have Written this Letter at the request of Capt. Thair who manages for the Company: And I am so fully impressed with the utility & importance of this Cannal that I unite with him heartily in beging the appointments of Legislative Counsellors may be made speedily. The situation of some landed property through which this Cannal must pass makes it essential for the Company to be incorporated. The River Ohio and the Waters west of it is much higher now then they have been for Several Years Ships have passed the Rapids without difficulty. The Quantity of Wild Pigeons in this Quarter exceed Heavier Calculations. I am Respectfully your Oblgd.
                  
                     Tho. T  Davis 
                     
                  
               